303 S.W.3d 160 (2010)
Stanley K. ROBINSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92819.
Missouri Court of Appeals, Eastern District, Division One.
February 16, 2010.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.
Prior report: 237 S.W.3d 246.


*161 ORDER

PER CURIAM.
Stanley Robinson ("Movant") appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 29.15 without an evidentiary hearing. Movant contends that the motion court clearly erred in denying his motion without an evidentiary hearing because he alleged facts unrefuted by the record that warranted relief. Movant claims that his trial counsel was ineffective for failing to request a hearing on a motion to suppress identification and in failing to object to testimony regarding the out-of-court identifications made by the victim and her boyfriend.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).